Opinion by
Willard, J.,
This was an action in the court below to recover damages from the appellant for injuries resulting from erecting, keeping and maintaining an oil refining establishment in a thickly populated part of the city of Scranton. The appellee alleged in his declaration that the manufacture and storage of oil in said establishment created unwholesome gases permeating the atmosphere in the vicinity with noxious vapors and offensive smells to the prejudice of the health and comfort of the plaintiff ; that the leakage from the defendant’s establishment also permeated the soil in the vicinity of the plaintiff’s house, thereby creating noxious and unwholesome gases to the prejudice of his, health and comfort. lie also alleged injury to the premises where he lived and which he owned, by reason of the manner in which the appellant conducted the business in and about his oil refinery. The court properly withdrew from the consideration of the jury any question of damage to the appellee’s premises, as the evidence offered proved no damage to the premises *641that could be properly estimated by a jury. •' This question having been eliminated from the case, the issue was narrowed, under the pleadings, to the question of injury to the appellee’s health and comfort, and had it been confined to the appellee there would have been no error in the disposition of the case.
We understand the law to be settled in Pennsylvania that whatever injury is inflicted by one person upon another creates a right of action in the injured person for such damage as he can prove he has sustained by reason of the injury; but for such injury, the right of action is vested, in the person injured; that for an injury to the person and health of a married woman she has a right of action which is properly brought by her, joined by her husband, and such damages as she may recover belong to her and hot to her husband. So, if the health of the daughter of the appellee was impaired by gases, vapors and smells from the appellant’s refinery, the daughter, by her next friend, would have a right of action, and could recover damages therefor. It is true that a father can bring an action in his own name for medical attendance and nursing of his child,' also for the loss of his child’s services, and in case of injury to his wife he can also recover for the loss of her services, for medical attendance, medicines and nursing during her illness caused by the injury. For a direct and incidental loss to the husband and father, he can recover, but nothing beyond. For the direct personal injury to wife or child, the father has no right of action. That right is vested in the person corporeally injured: Shearman & Red-field on Negligence, sec. 763; Thompson on Negligence, 1241; Penna. R. R. Co. v. Kelly, 31 Pa. 372; King v. Thompson et Ux., 87 Pa. 365; Kelley v. Mayberry Township, 154 Pa. 440.
In this case the suit was brought by a husband and father for injury to his health, and under the pleadings he made no claim for any loss of service, medical attendance, money expended for nurses, or for medicines furnished to his wife or children. As before stated the question was narrowed down to alleged damage to the appellee affecting Iris health and comfort.
In his charge the learned trial judge at the outset instructed the jury that the action was brought by James Gavigan against the appellant “ to recover damages for injuries alleged by him to be inflicted upon him in the enjoyment of his property, and also on account of injuries said to be inflicted upon his health *642and that of his family.” The appellee did not declare for injury to the health of any member of his family, and the pleader doubtless saw the obstacle to the proof of such an averment if made.
This statement of the cause of action was followed by instructions throughout the charge as to the effect of the odors and gases upon the health of the plaintiff’s wife, daughter and family. The plaintiff’s family consisted of his wife and three children. Had the trial judge commented upon the effect of the gases and smells upon the appellee’s family as incidentally depriving him of the comfort of their society, it would perhaps have done the defendant no harm. But the direct injury to tire health of the wife and each member of the family was left to the jury as an element of damage in arriving at their verdict, the proportions thereof being, of course, matter of conjecture. The evidence shows that the wife and daughter were the principal sufferers. Under the charge, the jury was warranted in considering the injury to each member of the family (according to the evidence) in estimating the amount of damages.
Every dollar that the appellee recovered for direct injury to liis Avife or children was erroneously recovered, as he had no right of action therefor.
If the theory adopted by the.learned trial judge is to be accepted, then it follows that the injured members of the appellee’s family would be deprived of their right of action, for a rule that would allow a father and each member of his family to recover for the same cause of action, would be contrary to law and reason.
The verdict and judgment in this case cannot estop the appellee’s Avife, or daughter, or any other member of his family from a right of action for any injury to the health of any member of the family unlaAvfully caused by the act of the appellant. The right to sue for such injury is vested in them alone and is absolutely unaffected by this action on the part of the husband and parent.
For this error in the charge of the court as to the correct measure of damages, the judgment must be reversed. The first, fourth, fifth, ninth and tenth assignments of error are sustained, the second, third, sixth, seventh and eighth are overruled ; the judgment is reversed and a venire facias de novo awarded.